262 S.W.3d 696 (2008)
Arnoldo Afa TRITZANT, Appellant,
v.
KANSAS CITY POWER & LIGHT COMPANY, Respondent.
No. WD 68308.
Missouri Court of Appeals, Western District.
September 16, 2008.
*697 Henri J. Watson, Esq., and Joseph P. Masterson, Esq., Kansas City, MO, for appellant.
Kara M. Drossom, Esq., Kansas City, MO, for respondent.
Before Div. Ill: ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
Arnoldo Tritzant appeals the denial of his motion for new trial, following a defense verdict on false arrest and malicious prosecution claims he filed against Kansas City Power & Light Company. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).